Case 1:20-cv-00123 Document1 Filed 01/07/20 Page 1 of 12

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

---- x
SAMANTHA BARBASH,
Plaintiff, Civil Action No.: 20-123
VERIFIED COMPLAINT
AND JURY DEMAND
v.

STX FINANCING, LLC (dba STX ENTERTAINMENT), a Delaware
limited liability company, GLORIA SANCHEZ PRODUCTIONS, INC.,
a California corporation, NUYORICAN PRODUCTIONS, INC.,

a California corporation, POLE SISTERS LLC, a California

limited liability company, and JOHN and JANE DOES 1-10,

Defendants,

 

x
Plaintiff, SAMANTHA BARBASH, by its attorneys, Law Office of Bruno V. Gioffte, Jr.,

PLLC, alleges for its complaint upon information and belief as follows:

INTRODUCTION & NATURE OF THE ACTION

1. This matter arises out of Defendants’ portrayal and exploitation of Plaintiffs character and
likeness in the motion picture entitled, “Hustlers” (hereinafter referred to as the “filn’”).
Accordingly, this action seeks injunctive relief, as well as monetary damages for
Defendants’ violation of New York Civil Rights Law §50 and 51. In addition, this action

seeks damages for Defendants’ defamation of Plaintiff's character.

PARTIES

2. Plaintiff, Samantha Barbash, is a resident of the State of New York, County of Queens,
residing within the jurisdiction of the Eastern District of New York (hereinafter “Ms.

Barbash” or “Plaintiff”).

 
Case 1:20-cv-00123 Document1 Filed 01/07/20 Page 2 of 12

. Upon information and belief, Defendant, STX FINANCING, LLC (d/b/a STX
ENTERTAINMENT), was and still is a Delaware Limited Liability Company with its
principal office in Burbank, California (hereinafter “STX”).

. Upon information and belief, Defendant GLORIA SANCHEZ PRODUCTIONS, INC., is
a California corporation with its principal office in Los Angeles, California (hereinafter
“GS Productions”).

Upon information and belief, Defendant NYUORICAN PRODUCTIONS, INC., is a
California corporation with its principal office in Santa Monica, California (hereinafter
“NP Inc.”).

. Upon information and belief, Defendant POLE SISTERS LLC, is a California Limited
Liability Company with its principal office located in Burbank, California (hereinafter
“Pole Sisters’).

. Upon information and belief, Defendants JOHN and JANE DOES 1-10 are individuals,
partnerships or corporations whose existence Plaintiff asserts on information and belief but
whose exact identity she has been unable to discover.

. Upon information and belief, cach and every above mentioned Defendant, collectively
and/or individually, is and/or was engaged in preparation, publication, and wide-spread
release, distribution and showing, within New York State and elsewhere, of the motion
picture entitled “Hustlers”, as well as the advertisement and promotional material in

connection therewith.

 
Case 1:20-cv-00123 Document1 Filed 01/07/20 Page 3 of 12

JURISDICTION AND VENUE

9. This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.
§1332 because the amount in controversy exceeds $75,000.00, exclusive of interests and
costs, and complete diversity of citizenship exists among the parties.

10. Venue is proper in this Court pursuant to §28 U.S.C. §1391(b)(2) because a substantial part
of the events or omission giving rise to Plaintiff's claim occurred in this District, including
but not limited to, upon information and belief, the filming/production of a number of

scenes of the film.

ALLEGATIONS COMMON TO ALL CLAIMS
AND FOR A FIRST AND SECOND CAUSE OF ACTION IN VIOLATION OF SECTION 50
AND 51 OF THE CIVIL RIGHTS LAW OF STATE OF NEW YORK

11. Upon information and belief, Defendants, STX, GS Productions, NP Inc., and Pole Sisters,
produced, developed, distributed, licensed, and/or financed the motion picture entitled
“Hustlers”.

12. The film is described as inspired by a true story based on the New York magazine’s 2015
article “The Hustlers at Scores” by Jessica Pressler, which in turn is based on the real life
events of Ms. Barbash.

13. Ms. Barbash was an adult entertainment host at Score’s Gentlemen’s Club in Chelsea, New
York and Hustlers Club in Manhattan. In 2017 Ms. Barbash plead guilty to conspiracy,
assault and grand larceny in exchange for five years probation.

14. Accordingly, Defendants attempted to obtain a consent and waiver from Ms. Barbash for

the production of the film and their ultimate portrayal of Plaintiff therein. However, Ms.

Barbash refused to give her consent or waive any of her privacy rights.

 

 
15.

16.

17.

18.

19.

20.

21.

Case 1:20-cv-00123 Document1 Filed 01/07/20 Page 4 of 12

Nonetheless, with blatant disregard for their lack of authority and/or consent, Defendants
proceeded to exploit Ms. Barbash’s likeness and character for the film and the promotion
thereof.

The film depicts Ms. Barbash, played by Jennifer Lopez (“JLO”), as the ringleader of a
group of adult dancers who drugged their patrons and stole exuberant amounts of money
from them while in their incapacitated state.

Defendants utilized the likeness and character of Plaintiff in the film and in the marketing
thereof through calculated efforts to ensure the public knew that the character played by
JLO was, in-fact, Ms. Barbash.

Defendants did not take caution to protect the rights of Ms. Barbash by creating a
fictionalized character, or by creating a composite of characters to render JLO’s character
a new fictitious one; rather, they engaged in a systematic effort to make it well-known that
JLO was playing Ms. Barbash.

Defendants engaged in collaborative marketing and promotional efforts, including
interviews by JLO leading up to the premier of the film.

During said marketing campaign, Defendants promoted the film by deliberately discussing
the real-life events that transpired, the city where the acts took place, the exact place of Ms.
Barbash’s employment, her plea information, legal proceedings and other information that
made Ms. Barbash’s identity instantly connected to the film.

Defendants went to great efforts to intentionally reveal to the public that JLO was playing
Ms. Barbash, possibly for the film’s or the character’s credibility, but surely for their own

commercial gain.

 
22.

23.

24,

25.

26.

27.

Case 1:20-cv-00123 Document1 Filed 01/07/20 Page 5 of 12

In fact, Defendants so effectively conveyed the message that the film and star of the film
were to portray Ms. Barbash, and not some fictionalized or composite character thereof,
that such portrayal was heavily covered by the media and gained so much attention to make
first page news in numerous periodicals, including the New York Post.

Asa direct and intended consequence of Defendants’ promotion and marketing of the film,
Ms. Barbash’s name became heavily entrenched in the film’s media’s coverage, long
before the movie ever premiered.

Defendants went to such extents to make certain the public knew JLO was playing Ms.
Barbash, that they had JLO recreate Ms. Barbash’s exact pose following her criminal
proceeding, which previously graced the pages of the New York Post in 2017. In said pose
Plaintiff was photographed giving the finger to reporters while walking out of Court with
her sunglasses on following her plea. Defendants then used said recreated photo in the film
and the promotion of the film, further alleviating any doubt that JLO’s character was
unmistakably identifiable as Ms. Barbash.

Then, in contravention with prior requests from Plaintiff, on or about September 13, 2019,
Defendants released the film Hustlers.

On or about September 13, 2019, and thereafter, Defendants, themselves and through their
agents, and others, have knowingly caused the preparation, publication and wide-spread
release and showing within New York state and elsewhere of the motion picture “Hustlers”,
that includes Ms. Barbash’s image, likeness, and/or characterization.

“Hustlers” has appeared and, upon information and belief, is still appearing in various

movie theaters within and outside the United States since September 13, 2019.

 

 

 
28.

29,

30.

31.

32.

33.

34.

35.

Case 1:20-cv-00123 Document1 Filed 01/07/20 Page 6 of 12

Upon information and belief, “Hustlers” will be distributed world-wide via DVD, Blu-ray,
and various other mediums.

Defendants’ negligent or intentional exploitation of Ms. Barbash’s image, likeness, and
characterization in the film, and the promotion and marketing thereof, has caused Plaintiff
to be identified in connection with Defendants’ motion picture.

Ms. Barbash has not given her consent fo, or in any way authorized the use of her image,
likeness, and/or characterization in the film.

Thus, Defendants used Ms. Barbash’s identity, likeness, and characterization for the
promotion and commercial exploitation of the film without Plaintiffs consent and
authorization.

Defendants JOHN and JANE DOE 1-10, have knowingly participated, aided, and
conspired with the other named Defendants to violate Plaintiff's privacy rights.

The use by Defendants of Plaintiffs personality for advertising purposes and for purposes
of trade and commercial benefits was without the consent, written or oral, of Ms. Barbash
or anyone authorized by her to give such consent, was entirely unauthorized, and
constitutes a violation of Section 50 and 51 of the Civil Rights Law of State of New York.
The Defendants, by knowingly using a likeness of, and drawing direct connection to, Ms.
Barbash for advertising purposes, and for purposes of trade and commercial benefit was
without the consent, written or oral, of Plaintiff or anyone authorized by her to give such
consent, was entirely unauthorized, and constitutes a violation of Plaintiff's New York
Privacy Rights Section 50 and 51.

All or substantial portions of the preparation, publication, filming, and distribution of the

motion picture occurred within New York state, as well as other states.

 
36.

37.

38.

39.

40,

41.

Case 1:20-cv-00123 Document1 Filed 01/07/20 Page 7 of 12

Defendants have acted knowingly, willfully, recklessly, and in bad faith.

Defendants, and their agents, have committed tortious acts within the State of New York,
which are causing injury to Ms. Barbash.

By reason of the foregoing and pursuant to Section 50 and 51 of the Civil Rights Law of
the State of New York, Plaintiff demands (a) an injunction enjoining defendants from any
further unauthorized reproduction, publication, distribution, or other use or exploitation of
the advertisement and of any other advertisement containing Plaintiff's image, likeness,
characterization, (b) an injunction directing defendants to recall, assemble, and turn over
to Plaintiff all copies of the advertisement and of any other advertisement containing
Plaintiff's image, likeness, or characterization, including all prints, negatives, and other
paraphernalia from which advertisement or any portion thereof that includes a Plaintiff's
image, likeness, or characterization be produced; and (c) the Defendants are further jointly
and severally liable to Plaintiff for compensatory and exemplary damages.

On account of the foregoing, Plaintiff seeks damages in an amount to be determined at trial

but in no event less than $20,000,000.00
AS AND FOR A THIRD CAUSE OF ACTION FOR DEFAMATION

Plaintiff repeats, reiterates, and realleges paragraphs 1-40, as if fully set forth herein.

On account of Defendants’ aforementioned marketing ploy to gain credibility for the film,
Ms. Barbash began receiving many calls and inquiries concerning the film, and not only
by media companies but also by people with whom she worked, her family, her friends,

and from others in the community.

 

 
42.

43.

44.

45.

46.

47.

48,

Case 1:20-cv-00123 Document1 Filed 01/07/20 Page 8 of 12

As Defendants’ through their own conduct, negligent or intentional, made JLO’s character
readily identifiable to the public as Ms. Barbash, any and all actions and statements made
by JLO in the film became attributable to and/or about Ms. Barbash.

While the amount of accurate factual details presented within the film are sufficient to
unequivocally identify JLO’s character as Ms. Barbash, Defendants’ made statements and
cteated scenes of and concerning Ms. Barbash in a grossly irresponsible manner,
specifically those portraying her character as using and manufacturing illegal substances
in her home where she lived with her child.

The aforementioned statements and depictions contained in the motion picture were widely
published, within the United States and outside the country, as part of the motion picture
and not privileged in any manner.

The aforementioned statements are libelous per se because they involve the commission of
crimes and/or tend to injure Plaintiff in her current business network as a beauty salon
owner, and in the eyes of her community. The outrageous drug activities, especially those
engaged in within the home of her minor child, would be offensive to any common person
and are necessarily injurious to the reputation of Plaintiff.

The Defendants acted with malice, gross and/or reckless disregard as to the truth or falsity
of the afore-referenced statements.

Plaintiff never engaged in any such conduct.

By reason of the foregoing, the statements contained in “Hustlers” have permanently
damaged Plaintiff's reputation in her personal and professional community. Anyone who

views the film or any of its promotional material will believe Plaintiff to be an individual

 

 
Case 1:20-cv-00123 Document1 Filed 01/07/20 Page 9 of 12

of little to no moral or ethical values, devoid of any loyalty to her colleagues, under the
influence of hard drugs, and with misandrist tendencies.
49, On account of the foregoing, Plaintiff secks damages in an amount to be determined at trial

but in no event less than $20,000,000.00
JURY DEMAND

50. Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff SAMANTHA BARBASH

demands a trial by jury.

WHEREFORE, Plaintiff SAMANTHA BARBASH demands judgment against the
Defendants, STX FINANCING, LLC (dba STX ENTERTAINMENT), GLORIA SANCHEZ
PRODUCTIONS, INC., NUYORICAN PRODUCTIONS, INC., POLE SISTERS LLC and

JOHN and JANE DOES 1-10, jointly and severally for:

a. A permanent injunction, Pursuant to Rule 65 of the Federal Rules of Civil Procedure,
enjoining Defendants, and each of them, their respective officers, agents, servants,
employees and attorneys, and all other persons in concert or participation with them,
from reproduction, publishing, distributing, or otherwise using or exploiting the motion
picture entitled “Hustlers” or any advertisement containing the Plaintiffs image,
likeness or characterization.

b. An injunction, pursuant to Rule 65 of the Federal Rules of Civil Procedure, directing
Defendants to recall, assemble and turn over to Plaintiff all copies of the motion picture
entitled “Hustlers” and any advertisement and promotional material containing
Plaintiffs image, likeness or characterization, including all prints, negatives, and other

paraphernalia that includes Plaintiff's image, likeness, or characterization produced;

 
Case 1:20-cv-00123 Document1 Filed 01/07/20 Page 10 of 12

c. An injunction pursuant to Rule 65 of the Federal Rules of Civil Procedure, directing
Defendants to recall, assemble and turn over to Plaintiff all copies of the motion picture
“Hustlers” and any advertisement containing a likeness of Plaintiff, and all prints,
plates, negatives and other photographic paraphernalia from which the motion picture
“Hustlers” or any portion thereof which includes a likeness or characterization of
Plaintiff can be produced;

d. An injunction, pursuant to Rule 65 of the Federal Rules of Civil Procedure, enjoining
Defendants preliminarily and permanently from reproducing, publishing, distributing,
or otherwise using or exploiting the motion picture entitled “Hustlers” or any
advertisement containing the characterization or likeness of Plaintiff;

e. An Order requiring Defendants to account to Plaintiffs for all proceeds derived from
their wrongful conduct;

f. An amount to be determined at trial, but in no event less than TWENTY MILLION

 

($20,000,000.00) U.S. DOLLARS awarded against all Defendants, jointly and

severally for compensatory damages;

 

g. An amount to be determined at trial, but in no event less than TWENTY MILLION
($20,000,000.00) U.S. DOLLARS, awarded against all Defendants, jointly and

severally for exemplary damages.

 

h. An award against Defendants, jointly and severally, for the interest, the costs and
disbursements, and attorney’s fees of this action, and such other and further relief, as
the Court may seem just and proper.

Dated: White Plains, New York
January 6, 2020
Case 1:20-cv-00123 Document1 Filed 01/07/20 Page 11 of 12

To:

LAW OFFICE OF BRUNO V. GIOFFRE, JR., PLLC

   

oF E ; i

By: / BRUNO V. GIOFFRE, JR. ESQ. (BG-7598)
STEPHEN A. FLOREK HW, ESQ, (SF-0093)
Attorneys for Plaintiff
2 Westchester Park Drive - Suite 205
White Plains, New York 10604
(914) 481-8900

STX FINANCING, LLC (dba STX ENTERTAINMENT)

3900 W Alameda Avenue
Burbank, CA 91505

GLORIA SANCHEZ PRODUCTIONS INC.

4929 Wilshire Blvd., Suite 500
Los Angeles, CA 90010

NUYORICAN PRODUCTIONS, INC.
1100 Glendon Avenue
Los Angeles, CA 90024

POLE SISTERS, LLC
3900 W Alameda Avenue, Floor 32
Burbank, CA 91505

 
Case 1:20-cv-00123 Document1 Filed 01/07/20 Page 12 of 12

VERIFICATION
STATE OF NEW YORK )
S88:
COUNTY OF WESTCHESTER }

The undersigned, an attorney admitted to practice in the Courts of New York

State including the United States District Court, Southern District of New York, states:

Deponent is a member of the firm Law Office of Bruno V. Gioffre, Jr., PLLC and
Counsel for Plaintiff Samantha Barbash in the within action; deponent has read the
foregoing Verified Complaint and knows the contents thereof; the same is true to
deponent’s own knowledge, except as to matters therein state to be alleged upon
information and belief, and that as to those matters deponent believes them to be true.
This Verification is made by deponent and not by Plaintiff because Plaintiff's residence is

located outside of the County of Westchester where the deponent maintains his office.

Dated: January 7, 2020

White Plains, New York
\

/ BRUNO V. GIOFFRE, #R., ESO.

 

 
